Scott and Farmer, JJ., dissenting: We do not think the evidence in this case warrants the conclusion that appellants established or sought to establish a boycott. The committee appointed by the Trades and Labor Assembly called on many persons in Sparta who had been in the habit of dealing with appellees and informed them of the action that had been taken by the unions. Following this, members of the various unions in the city ceased to patronize appellees, and some of those to whom notice was given, as above mentioned, did likewise, while others to whom notice of the action of the unions came, paid no attention to the matter but continued to deal with appellees as before. No violence or threats of violence were used by appellants, or either of them, to induce appellees to adjust the controversy in a manner satisfactory to the unions or to cause individuals to whom the notices were given .to refrain from dealing with appellees, and appellants did not cease, or threaten to cease, to patronize those business men who paid no attention to and who were not influenced by the notice that appellees were upon the “unfair list.” It is true that one business man who continued to deal with appellees after receiving the notice, testified that his business was not as good as it had been before he received the notice. The record is barren of evidence as to whether or not the lessening of his profits resulted from the continuance of his business relations with appellees. The law is that an individual may refrain from trading or dealing with any particular person, and that two or more individuals may agree among themselves that they will not trade or deal with a certain person, and may give notice to others that they have made such an agreement. (Commonwealth v. Hunt, 4 Metc. 111; Bowen v. Matheson, 14 Allen, 499; Macauley v. Tierney, 19 R. I. 225; Bohn Manf. Co. v. Hollis, 54 Minn. 223; Cote v. Murphy, 159 Pa. 420; Longshore Printing Co. v. Howell, 26 Ore. 527; National Protective Ass. v. Curmning, 170 N. Y. 315; 18 Am. & Eng. Ency. of Law,—2d ed.—p. 87.) Appellants did nothing more. While this question has not heretofore arisen in this court, it was considered in the Appellate Court for the First District of this State in the case of Ulery v. Chicago Live Stock Exchange, 54 Ill. App. 233, where the court used language as follows: “A person, with or without reason, may refuse to trade with another; so may ten or fifty persons refuse. An individual may advise his neighbor or friend not to trade with another neighbor. * * * It is not an unlawful interference with the trade of another to advise people to deal with his competitor or to decline to do business with him.” Appellees insist that the case of Doremus v. Hennessy, 176 Ill. 608, is in point and that it sustains the decree. It is to be observed that in that case the members of the laundrymen’s association induced the customers of another to violate existing contracts which they had with such other and to stop dealing with her. According to the opinion in that case the illegality of the transaction on the part of the association consisted in the fact that it induced third parties to break their contracts with the person against whom the efforts of the association were directed. There is no evidence in this record that appellants, or either of them, sought to induce any person to violate any contract or contractual relation with the appellees. The only action of appellants that could be regarded as an attempt to interfere with existing contractual rights arose in reference to the auditorium controlled by appellees. The president and secretary of the labor assembly notified a lecture bureau located at Kansas City, Missouri, which had contracted to furnish a course of lectures to be given in the auditorium under the auspices of the Sparta high school, that the auditorium was on the “we don’t patronize” list. This notice was given by letter, and in the letter it was suggested that the bureau should use its influence with the school board to have the lectures held in some other building, so that union men and women who felt an interest in the lectures would attend them. Prof. L. J. Sexton was in charge of the high school and had arranged for the course of lectures. He went before the labor assembly and asked that an exception be made as to these lectures, as he had already contracted for the use of the building with a view to having the. lectures delivered therein. His request was complied with, the labor assembly so notified the bureau, and the auditorium was used for the lecture course. As this matter was adjusted prior to the filing of the bill, it is manifest that it afforded no basis for invoking the aid of a court of equity. It appears from the testimony of Biker, the owner of the hearse mentioned in the bill, that there was no yearly contract between himself and appellees, as is averred by the bill, and that while on one occasion after he was advised that appellees had been placed on the “unfair list” he used on the hearse a team not owned by appellees, he had since that occasion used appellees’ teams and that no one had undertaken to interfere with him in so doing. One of appellees had until recently been a member of the teamsters’ union. Both are still members of the Merchants’ League of Sparta, an organization which in its aims and purposes does not seem dissimilar to the ordinary union. Appellees were entirely willing to use the methods of such organizations so long as they profited thereby, but were not willing to abide regulations of the character of those to which they themselves had given assent, when by so doing it seemed to them that their profits would be slightly decreased. In our judgment equity should not interfere in this controversy.